Case 1:10-cr-00146-SEB-KPF Document 75 Filed 02/03/21 Page 1 of 2 PageID #: 706




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:10-cr-00146-SEB-KPF
                                                     )
JALIL WILLIAMS,                                      ) -01
                                                     )
                              Defendant.             )

                                             ORDER

       On January 15, 2021, Defendant filed a pro se letter that the Court construed as a motion

for compassionate release. Dkt. 71. On January 26, 2021, the Court concluded that the motion did

not include sufficient information to demonstrate that Defendant was entitled to compassionate

release and denied it without prejudice. Dkt. 73. The Court informed Defendant that he could

renew his motion by completing and returning the Court's form compassionate release motion. Id.

The Court mailed its Order and a copy of the form motion to Defendant on January 27, 2021.

       On January 25, 2021, the Court received another letter from Defendant requesting

compassionate release. Dkt. 74. The letter second letter was not entered onto the docket until

January 28, 2021—that is, after the Court entered its Order denying Defendant's first motion for

compassionate release. The second letter and attachments appear to be largely identical to the first

letter. It appears that Defendant mailed the second letter before he received the Court's Order

denying his first motion for compassionate release. To avoid any confusion, the Court states that—

like Defendant's first letter—Defendant's second letter and attachments do not include sufficient

information to allow the Court to conclude that Defendant is entitled to compassionate release. If
Case 1:10-cr-00146-SEB-KPF Document 75 Filed 02/03/21 Page 2 of 2 PageID #: 707




Defendant wishes to renew his motion, he should complete and return the form compassionate

release motion that was mailed to him on January 27, 2021.

       IT IS SO ORDERED.


      Date:          2/3/2021                        _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




Distribution:

All Electronically Registered Counsel

Jalil Williams
Reg. No. 08901-028
USP Canaan
U.S. Penitentiary
Smart Communications
P.O. Box 30
Pinellas Park, FL 33781




                                              2
